DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 09/09/2022 responsive to the Office Action filed 06/09/2022 has been entered. No claims are presently amended. Claims 1-9 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 1-2 filed 09/09/2022, with respect to the rejection of the claim 1 under 102(a)(1) and 103 has been fully considered and are not persuasive.
Applicant argues that “Resins made according to Scheie’s publication do not contain grow points after they leave the reactor. So they enter the mold without grow points… Scheie’s growth merely refers to the growth in the reactor. There is no growth after molding. In contrast, our resin grows once in the reactor, and grows again after molding” (page 1)
These arguments are found to be unpersuasive because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., resin grows once in the reactor, and grows again after molding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not require any growth of the resin after molding.

Applicant further argues that “In Caillie, that is not the same growth that we defined in this new invention. The growth disclosed by Caillie occurs only after the original resins were decomposed. Thus, the final average size of the resulting grown resin is not necessarily larger than the average size of the original resins.” (page 2)
These arguments are found to be unpersuasive because:
The claim does not require the increase of the average size of the resulting grown resin. The claim only requires that the chemical reaction increases the molecular weight of the usable resin portion.
Caillie teaches repolymerization of thermally reversibly cleavable polymer which is cleaved into small structural units upon heating (Pa [0017] and [0018]), and further teaches that grafted thermoplastics, in particular polyolefins, can advantageously likewise be effectively thermally reversibly cleaved and repolymerized, and thermally unstable side chains in particular can be cleaved, in which context upon cleavage thereof the main chain can advantageously largely remain unchanged (Pa [0164]). One having ordinary skill in the art would consider that repolymerization would result in multiple combinations of the different small structural units, thus there is a possibility for the small structure units from the thermally reversibly cleavable polymer to reassemble into a larger polymer than the original polymer before the cleavage. Thus, one would have found it obvious to form a larger polymer than the original polymer before the cleavage for the purpose of joining or adhering plastic to a substrate, since it has been held that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheie et al. (US 2007/0203305-of record).

With respect to claims 1, 5 and 9, Scheie teaches a method for achieving a one component growable resin system (“Solid State Modification”, Pa [0039]), the method comprising the steps of:
(A) providing a quantity of growable resin (“a commercial propylene-ethylene impact copolymer powder”), a quantity of growth initiator (“2,5-dimethyl-2,5-di-(t-butylperoxy) hexane”), wherein the quantity of growable resin is in a solid state (“powder”), and wherein the quantity of growth initiator is inherently in an inactive form (Pa [0039]);
(B) contacting a usable initiator portion with a usable resin portion, wherein the usable resin portion is from the quantity of growable resin, and wherein the usable initiator portion is from the quantity of growth initiator, and wherein the usable resin portion includes a plurality of resin molecules (“The impact copolymer powder was combined with 10 ppm 2,5-dimethyl-2,5-di-(t-butylperoxy) hexane and tumbled for 15 minutes at 25° C.”, Pa [0039]); and
(C) activating the usable initiator portion in order to initiate a chemical reaction amongst the plurality of resin molecules, wherein the chemical reaction increases the molecular weight of the usable resin portion (“The powder was then transferred to an oven and heated at 120° C. for 20 hours after which time essentially all of the peroxide was decomposed.”, “the formation of long-chain branches”, Pa [0039]).

With respect to claim 3, since Scheie as applied to claim 1 above teaches that the impact copolymer powder was combined with 10 ppm 2,5-dimethyl-2,5-di-(t-butylperoxy) hexane and tumbled for 15 minutes at 25° C. to insure uniform distribution and adsorption on the powder particles (Pa [0039]), the usable resin portion (“the impact copolymer powder”) would be inherently coated with the usable initiator portion.

With respect to claim 4, Scheie as applied to claim 1 above teaches processing the quantity of growth initiator into the quantity of growable resin (“The impact copolymer powder was combined with 10 ppm 2,5-dimethyl-2,5-di-(t-butylperoxy) hexane and tumbled for 15 minutes at 25° C. to insure uniform distribution and adsorption on the powder particles.”, Pa [0039]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caillie et al. (US 2015/0247071).

With respect to claims 1 and 5, Caillie teaches a method for achieving a one component growable resin system (“a method for joining or adhering plastic to a substrate”, Pa [0011]), the method comprising the steps of:
(A) providing a quantity of growable resin (“furnishing a plastic material that encompasses at least one thermally reversibly cleavable polymer”, Pa [0011]), a quantity of growth initiator (“the at least one thermally reversibly cleavable polymer …of the plastic substrate …can contain at least one initiator … to initiate repolymerization… radical”, Pa [0177] in another embodiment. Thus, one would have found it obvious to provide the initiator with the substrate in order to initiate repolymerization.), wherein the quantity of growable resin is in a solid state (“the plastic material or the at least one thermally reversibly cleavable polymer of the plastic material is furnished in completely solidified form”, Pa [0062]), and wherein the quantity of growth initiator is inherently in an inactive form before heating;
(B) contacting a usable initiator portion with a usable resin portion (“bringing the plastic material into contact with a substrate”, Pa [0011]; “the at least one thermally reversibly cleavable polymer…of the plastic substrate can contain at least one initiator”, Pa [0177]), wherein the usable resin portion is from the quantity of growable resin, and wherein the usable initiator portion is from the quantity of growth initiator, and wherein the usable resin portion includes a plurality of resin molecules; and
(C) activating the usable initiator portion in order to initiate a chemical reaction amongst the plurality of resin molecules (“a portion of the plastic material which is brought into contact with the substrate being heated to a temperature at which the at least one thermally reversibly cleavable polymer becomes thermally cleaved.”, Pa [0011]; “thermally reversibly cleaved and repolymerized”, Pa [0164] and [0177]).
Even though Caillie does not explicitly teach that the chemical reaction increases the molecular weight of the usable resin portion, Caillie teaches repolymerization of thermally reversibly cleavable polymer which is cleaved into small structural units upon heating (Pa [0017] and [0018]), and further teaches that grafted thermoplastics, in particular polyolefins, can advantageously likewise be effectively thermally reversibly cleaved and repolymerized, and thermally unstable side chains in particular can be cleaved, in which context upon cleavage thereof the main chain can advantageously largely remain unchanged (Pa [0164]). One having ordinary skill in the art would consider that repolymerization would result in multiple combinations of the different small structural units, thus there is a possibility for the small structure units from the thermally reversibly cleavable polymer to reassemble into a larger polymer than the original polymer before the cleavage. Thus, one would have found it obvious to form a larger polymer than the original polymer before the cleavage for the purpose of joining or adhering plastic to a substrate, since it has been held that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

With respect to claims 2 and 3, Caillie as applied to claim 1 above further teaches in another embodiment of Fig. 5, manufacturing variant vi), providing a mold assembly with a first engagement surface (“plastic substrate 2”) and a second engagement surface (“a plastic 1′, 2′ ”), wherein the first engagement surface and the second engagement surface are offset from each other; and positioning the usable resin portion (“plastic material 1”) within the mold assembly (“a plastic substrate 2 that is joined, in particular adhesively bonded, indirectly to a plastic 1′, 2′ by way of a method according to the present invention, via an intermediate material layer 1 made of plastic material 1 encompassing at least one thermally reversibly cleavable polymer.”, Pa [0223]). Even if Caillie is silent to coating the first engagement surface with the usable initiator portion and coating the second engagement surface with the usable initiator portion, Caillie further teaches that optionally, the at least one thermally reversibly cleavable polymer of the plastic substrate and/or of the further plastic material can contain at least one initiator, in particular to initiate repolymerization (Pa [0177]), thus one would have found it obvious to include the initiators in both plastic substrate 2 and the plastic 1′, 2′ in order to initiate repolymerization, and one would appreciate that the surfaces of the plastic substrate 2 and the plastic 1′, 2′ would inherently comprise so be coated with the initiator.

With respect to claim 4, Caillie as applied to claim 1 above further teaches processing the quantity of growth initiator into the quantity of growable resin (“the at least one thermally reversibly cleavable polymer of the plastic substrate and/or of the further plastic material can contain at least one initiator, in particular to initiate repolymerization”, Pa [0177]).

With respect to claim 6, Caillie as applied to claim 1 above further teaches applying electromagnetic energy to the usable initiator portion (“heating of the portion of the plastic material, in particular in method task c), is accomplished … by way of electromagnetic radiation, for example a laser, and/or via microwaves and/or infrared (IR) radiation.”, Pa [0129]).

With respect to claim 9, Caillie as applied to claim 1 above further teaches that the quantity of growable resin is selected from the group consisting of: urethane resin, acrylic resin, polymethacrylate resin, polyolefin resin, and combinations thereof (Pa [0159]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caillie et al. (US 2015/0247071) as applied to claim 1 above, and further in view of Hirota et al. (US 2019/0036090).

With respect to claims 7 and 8, Caillie as applied to claim 1 above further teaches that the quantity of growable resin compositionally includes epoxy resins, polyurethanes, polystyrene (PS), polymethyl methacrylate (PMMA), and combinations or mixtures thereof (Pa [0159]), but is silent to a cycloaliphatic/heterocyclic epoxy.
In the same field of endeavor, composition for a packaging material, Hirota teaches that an adhesive layer having excellent bond strength can be obtained from the composition (Pa [0039]) comprising a modified olefin polymer, a crosslinking agent, and a catalyst (Pa [0012]-[0015]), and examples of the alicyclic epoxy compound include vinylcyclohexene dioxide (Pa [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Caillie with the teachings of Hirota and substitute Hirota’s composition for Caillie’s polymer for the purpose of obtaining the adhesive layer having excellent bond strength.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742